IN THE SUPREME COURT OF THE STATE OF NEVADA


                TH1 OF NEVADA AT CHEYENNE, LLC,                           No. 84782
                A FOREIGN CORPORATION, D/B/A
                COLLEGE PARK REHABILITATION
                CENTER; HEALTHCARE REALITY OF
                CHEYENNE, LLC, A DELAWARE
                CORPORATION; AND FUNDAMENTAL
                ADMINISTRATIVE SERVICES, LLC, A
                DELAWARE CORPORATION,
                                                                              FILE
                Petitioners,                                                  JUN 2 4 2022
                vs.                                                        ELIZABETH BROWN
                                                                         CLERK OF SU EME COURT
                THE EIGHTH JUDICIAL DISTRICT
                                                                         BY
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                MICHAEL VILLANI, DISTRICT
                JUDGE,
                Respondents,
                and
                JEFFREY A. MYERS; AND ANDREW
                JAMES,
                Real Parties in Interest.

                                       ORDER DENYING PETITION

                            This is an original petition for a writ of mandamus that would
                direct the district court to grant a motion in limine.
                            Petitioners have not provided this court with all the documents
                necessary to review this petition, including the motion in limine that is the
                subject of this writ petition and the district court order denying that motion.
                NRAP 21(a)(4) (providing that the petitioner shall submit an appendix
                containing all documents essential to understand the matters set forth in
                the petition); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                840, 844 (2004) (Petitioners carry the burden of demonstrating that
SUPREME COURT
     OF
   NEVA0A

(01 I447A                                                                               ap oq-3
                extraordinary relief is warranted."). We therefore cannot properly evaluate
                the petition. Pan, 120 Nev. at 229, 88 P.3d at 844 ("If essential information
                is left out of the petition and accompanying documentation, we have no way
                of properly evaluating the petition.").
                            Accordingly, we
                            ORDER the petition DENIED.




                                                    Parraguirre




                                                    Hardesty


                                                                                   J.
                                                    Stiglich




                cc:   Hon. Michael Villani, District Judge
                      Gioyanniello Law Group
                      Cap & Kudler
                      Eighth District Court Clerk




SUPREME COURT
         OF
     NEVADA


1.0) 1947A
                                                      2